Filed 9/14/21 P. v. Hart CA1/4
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FOUR


 THE PEOPLE,
           Plaintiff and Respondent,
                                                                       A159388
 v.
 RICHARD MAX HART,                                                     (Contra Costa County
                                                                       Super. Ct. No. 5-190738-5)
           Defendant and Appellant.


         Defendant Richard Max Hart appeals his conviction for failing to
perform a legal duty following a car accident that caused injury. He contends
the court erred in failing to modify a pattern instruction and that there is no
substantial evidence to support his conviction. He also challenges a condition
of probation requiring him to submit to warrantless searches of his person
and vehicle for evidence that he is properly licensed and insured. We find no
error and conclude that the search condition is neither unreasonable nor
overbroad. Accordingly, we shall affirm the judgment and the conditions of
defendant’s probation.
                                                     Background
         Defendant was charged with assault with a deadly weapon (Pen. Code,
§ 245, subd. (a)(1)), and hit-and-run driving causing serious injury (Veh.




                                                               1
Code,1 § 20001, subd. (b)(2)). As to the assault charge, the information further
alleged that defendant inflicted great bodily injury on the victim (Pen. Code,
§ 12022.7, subd. (a)). The jury acquitted defendant of both counts but found
him guilty of the lesser included offense of failing to perform a legal duty
following a car accident that caused injury (§ 20001, subd. (b)(1)).2 The trial
court suspended imposition of sentence and placed defendant on formal
probation for two years on the condition that he serve 90 days in jail.
      The following evidence was presented at trial:




      1   All statutory references are to the Vehicle Code unless otherwise
noted.
      2 Section 20001, subdivision (a) requires, as relevant here, that “[t]he
driver of a vehicle involved in an accident resulting in injury to a person,
other than himself or herself, . . . shall immediately stop the vehicle at the
scene of the accident and shall fulfill the requirements of Section[] 20003.”
Section 20001 subdivision (b)(1) provides the punishment for a violation of
subdivision (a) and subdivision (b)(2) provides for an increased punishment
where “the accident . . . results in death or permanent, serious injury.”
      Section 20003, subdivision (a) requires the driver to “give his or her
name, current residence address, the names and current residence addresses
of any occupant of the driver's vehicle injured in the accident, the registration
number of the vehicle he or she is driving, and the name and current
residence address of the owner to the person struck or the driver or occupants
of any vehicle collided with, and shall give the information to any traffic or
police officer at the scene of the accident. The driver also shall render to any
person injured in the accident reasonable assistance, including transporting,
or making arrangements for transporting, any injured person to a physician,
surgeon, or hospital for medical or surgical treatment if it is apparent that
treatment is necessary or if that transportation is requested by any injured
person.” Subdivision (b) of section 20003 required further that the driver,
“upon being requested, exhibit his or her driver's license, if available, or, in
the case of an injured occupant, any other available identification, to the
person struck or to the driver or occupants of any vehicle collided with, and to
any traffic or police officer at the scene of the accident.”


                                         2
      Defendant and a coworker (the victim) engaged in a verbal dispute at
their workplace, which became a physical dispute in the parking lot after
they were asked to leave work for the day. After they were informed that the
police had been called, the victim walked toward the exit of the parking lot
and defendant got into his car and drove towards the exit of the parking lot.
      According to the victim’s testimony, as he was walking away he saw,
out of the corner of his eye, defendant’s car speeding toward him. He tried to
move out of the way but was unable to avoid the car. Another coworker
testified that he saw defendant’s car swerve in the victim’s direction. The car
struck the victim, causing him to land on the hood of the car, roll off the hood
and land on the ground by the passenger’s side of the vehicle. The victim was
clearly injured and his supervisor called an ambulance.
      After the collision, defendant drove out of the parking lot, pulled over,
and walked back to check on the victim. About three to five minutes later,
defendant returned to his car and left the scene. The police and an
ambulance arrived after he left.
      Defendant testified that he and the victim generally did not get along
and that he would try to avoid him at work. On the day of the accident, the
victim started the verbal disagreement and physically assaulted him in the
parking lot. He testified that he was scared because “there were three
employees observing, and nobody intervened.” He tried to get away but the
victim kept attacking him. After his supervisor called the police and the
victim started walking away, he ran to his car. As he was driving out of the
parking lot, the victim ran in front of his car and he was unable to brake in
time to avoid striking him. He pulled over to check on the victim but when he
asked the victim why he had jumped in front of the car, the victim threatened
him and his family. Several of his coworkers also approached and started



                                       3
yelling at defendant. Fearing that they would attack him for having
accidentally struck the victim with his car, defendant ran back to his car and
drove home.
      About an hour after the accident, officers located defendant in a car
being driven by defendant’s wife. Following his arrest, defendant told the
officers that he initially stopped his car after the collision but decided to drive
home when he heard his supervisor say that the police had been called. He
believed he was in trouble and wanted to tell his wife he would be going to
jail. Defendant told the officers that, at the time of his arrest, he and his wife
were on their way to the parking lot so that defendant could turn himself in
to the police.
                                   Discussion
   1. The jury was properly instructed.
      The jury was instructed pursuant to CALCRIM No. 2140, in relevant
part, as follows: “To prove that the defendant is guilty of [failing to perform a
legal duty following a vehicle accident that caused injury to another person],
the People must prove that: [¶] 1. While driving, the defendant was involved
in a vehicle accident; [¶] 2. The accident caused injury to someone else;
[¶] 3. The defendant knew that he had been involved in an accident that
injured another person or knew from the nature of the accident that it was
probable that another person had been injured; [¶] AND [¶] 4. The defendant
willfully failed to perform one or more of the following duties: [¶] (a) To stop
immediately at the scene of the accident; [¶] (b) To provide reasonable
assistance to any person injured in the accident; [¶] (c) To give to the person
struck or any peace officer at the scene of the accident all of the following
information: [¶] • The defendant’s name and current residence address; [¶]
AND [¶] • The registration number of the vehicle he was driving. [¶] AND [¶]



                                         4
(d) When requested, to show his driver’s license to the person struck or any
peace officer at the scene of the accident. [¶] Someone commits an act
willfully when he or she does it willingly or on purpose. It is not required that
he or she intend to break the law, hurt someone else, or gain any advantage.
[¶] The duty to immediately stop means that the driver must stop his or her
vehicle as soon as reasonably possible under the circumstances. [¶] To
provide reasonable assistance means the driver must determine what
assistance, if any, the injured person needs and make a reasonable effort to
see that such assistance is provided, either by the driver or someone else.
Reasonable assistance includes transporting anyone who has been injured for
medical treatment, or arranging the transportation for such treatment, if it is
apparent that treatment is necessary or if an injured person requests
transportation. The driver is not required to provide assistance that is
unnecessary or that is already being provided by someone else. However, the
requirement that the driver provide assistance is not excused merely because
bystanders are on the scene or could provide assistance.”
      As particularly relevant here, the CALCRIM No. 2140 pattern
instruction continues, “The driver of a vehicle must perform the duties listed
regardless of who was injured and regardless of how or why the accident
happened.” Defendant contends the court erred in refusing to modify this
sentence to read: “The driver of a vehicle must perform the duties listed, if
reasonably possible under the circumstances, regardless of who was injured
and regardless of how or why the accident happened.” He contends the
modification was critically necessary for the jury’s consideration of his
defense that “he was not guilty of violating section 20001 because he
immediately stopped his car after the accident, fully intending to stay and




                                       5
provide [the victim] with his information, but was unable to because he was
in immediate fear for his safety.”
      The Attorney General argues that the requested modification is not a
correct statement of the law and that in any event, any potential error was
harmless in light of the court’s instruction on legal necessity. As the Attorney
General notes, the jury was instructed pursuant to CALCRIM No. 3403 on
legal necessity as follows: “The defendant is not guilty of . . . the lesser crime
of failing to perform a legal duty following a vehicle accident that caused
injury to another person, if he acted because of legal necessity. [¶] In order to
establish this defense, the defendant must prove that: [¶] 1. He acted in an
emergency to prevent a significant bodily harm or evil to himself; [¶] 2. He
had no adequate legal alternative; [¶] 3. The defendant’s acts did not create a
greater danger than the one avoided; [¶] 4. When the defendant acted, he
actually believed that the act was necessary to prevent the threatened harm
or evil; [¶] 5. A reasonable person would have believed that the act was
necessary under the circumstances; [¶] AND [¶] 6. The defendant did not
substantially contribute to the emergency. [¶] The defendant has the burden
of proving this defense by a preponderance of the evidence. This is a different
standard of proof than proof beyond a reasonable doubt. To meet the burden
of proof by a preponderance of the evidence, the defendant must prove that it
is more likely than not each of the six listed items is true.”
      There was no error in refusing to modify the instruction. Defendant’s
reliance on People v. Flores (1996) 51 Cal.App.4th 1199 is misplaced. In that
case, the defendant was involved in an accident that caused injury to another
person. (Id. at p. 1201.) Although defendant was rendered unconscious by the
collision, when she woke after several minutes, she left the scene of the
accident without fulfilling her statutory duties. (Id. at pp. 1201-1202.) On



                                         6
appeal, the court affirmed her conviction and rejected defendant’s argument
that she could not be held liable under section 20001 because “section 20001
requires her to perform the duties specified in section 20003 only at the scene
of the accident” and that “she was relieved of her obligations under section
20001 because she remained unconscious until after the accident scene was
cleared.” (Id. at pp. 1203-1204.) The court explained, “Section 20001 requires
a driver involved in an injury accident to do two things: stop and fulfill the
requirements of section 20003. Neither statute expressly limits the time or
place for fulfilling the requirements of section 20003 to the scene of the
accident. We must give penal statutes a reasonable and common sense
construction. [Citation.] Implicit in both statutes is the obligation of the
driver to fulfill their requirements as soon as reasonably possible. [¶] If a
driver is unconscious, obviously she will not be able to comply with the
requirements of section 20003 at the scene of the accident. Nevertheless, the
literal terms of the statute apply to the unconscious driver. [Citation.] The
reason the unconscious driver is excused from performing under the statute
is that the law does not require the impossible. [Citation.] When the driver
regains consciousness, compliance is no longer impossible and she must
comply with the disclosure requirements of the statute as soon as reasonably
possible.” (Id. at p. 1204.)
      Here, defendant did not argue that it was physically impossible for him
to provide the required information at the scene of the accident. He argued
that his duty to do so was excused because he was in immediate fear for his
safety. The instruction on legal necessity fully instructed the jury on the law
relevant to that defense. Therefore there was no need for the modification.
(People v. Moon (2005) 37 Cal.4th 1, 31 [trial court may properly deny a
defendant’s requested instruction if it is duplicative of other instructions



                                        7
already given].) Moreover, because defendant’s defense was properly
considered and rejected by the jury in connection with the legal necessity
instruction, any possible error was harmless.

   2. Substantial evidence supports defendant’s conviction.

      Defendant contends that the prosecution failed to present sufficient
evidence that he failed to perform a legal duty following an accident causing
injury. He argues, “To the contrary, the evidence reflects that [he] brought
his car to an immediate stop after the accident, and that [the victim] received
prompt assistance. The evidence further showed that it was not reasonably
possible for [him] to give [the victim] his information due to the
circumstances of the case, and in any event [the victim] already had most of
the information [he] was required to give him under section 20001.” The
Attorney general agrees that defendant stopped his vehicle after the accident
but argues that there is sufficient evidence that defendant either failed to
render reasonable assistance or failed to provide the required information.
We need not determine whether defendant violated his duty to render
reasonable assistance to the victim because the evidence is both undisputed
and substantial that defendant left the scene of the accident without
providing the required information to the victim.
      Initially, whether or not defendant’s testimony would have supported a
finding of legal necessity, other witnesses testified that defendant was the
aggressor and disputed his characterization of the scene after the accident.
The jury was entitled to credit the testimony of these witnesses in rejecting
defendant’s argument that his performance under the statute was not
excused.
      Similarly, defendant’s performance is not excused by the fact that the
victim might have already known some of the information and could have


                                        8
obtained defendant’s contact information through other means. Contrary to
defendant’s argument, there is no evidence in the record that the victim
already knew “most of the information” that defendant was required to
provide under the statute. The victim testified that although he and
defendant had worked together at the warehouse for several months before
the incident, they both were temporary employees and the victim neither
knew defendant’s last name nor had his personal contact information. More
importantly, although the victim might have obtained defendant’s contact
information from their employer, nothing in the statute excuses the driver’s
performance if the injured party can obtain the relevant information by other
means. The failure to perform a legal duty following a vehicle accident that
caused injury is a general intent crime. (People v. Scheer (1998) 68
Cal.App.4th 1009, 1019.) Defendant’s belief that the victim could obtain his
contact information some other way is irrelevant to his commission of the
crime. (See People v. Mendoza (1998) 18 Cal.4th 1114, 1131-1134 [defendant’s
mental state is irrelevant to that offense].)
      Accordingly, substantial evidence supports defendant’s conviction.

   3. The limited search condition imposed by the court is permissible.

      At sentencing, the court imposed conditions of probation prohibiting
defendant from operating a vehicle unless he is properly licensed and insured
and requiring him to submit his person and any vehicle under his control to
search and seizure at any time of the day or night by a peace officer for
evidence that he is properly licensed and insured. On appeal, defendant
contends that the search condition is unreasonable under People v. Lent
(1975) 15 Cal.3d 481 (Lent) and unconstitutionally overbroad as applied. We
disagree.




                                        9
      Under Lent, a “condition of probation will not be held invalid unless it
‘(1) has no relationship to the crime of which the offender was convicted,
(2) relates to conduct which is not in itself criminal, and (3) requires or
forbids conduct which is not reasonably related to future criminality.’ ”
(People v. Lent, supra, 15 Cal.3d at p. 486.) The “test is conjunctive—all three
prongs must be satisfied before a reviewing court will invalidate a probation
term.” (People v. Olguin (2008) 45 Cal.4th 375, 379.) In In re Ricardo P.
(2019) 7 Cal.5th 1113, 1122, the court reaffirmed the Lent framework and
explained that the third prong requires a “degree of proportionality between
the burden imposed by a probation condition and the legitimate interests
served by the condition.”
      The condition of probation imposed here is related to defendant’s crime.
Section 20003 expressly requires the driver in an accident involving injury to
provide the injured person with proof of registration and, if asked, to provide
proof of a valid driver’s license. In addition, the court reasonably required
defendant to maintain current insurance on any vehicle he drives. Sections
4462, 12951 and 16028 require a driver to present a driver’s license and
evidence of vehicle registration and financial responsibility upon the
command of a peace officer under varying circumstances. The condition of
probation requiring that defendant “obey all laws” incorporates these
requirements into the terms of defendant’s probation. The limited search
condition imposed by the court facilitates the monitoring of compliance with
these conditions. Moreover, if the documents are demanded by an officer, a
search can be avoided by presentation of the requested documents.
Accordingly, the condition is not unreasonable.
      Nor is the search condition unconstitutionally overbroad. “A probation
condition that imposes limitations on a person’s constitutional rights must



                                        10
closely tailor those limitations to the purpose of the condition to avoid being
invalidated as unconstitutionally overbroad.” (In re Sheena K. (2007) 40
Cal.4th 875, 890.) “The essential question in an overbreadth challenge is the
closeness of the fit between the legitimate purpose of the restriction and the
burden it imposes on the defendant’s constitutional rights—bearing in mind,
of course, that perfection in such matters is impossible, and that practical
necessity will justify some infringement.” (In re E.O. (2010) 188 Cal.App.4th
1149, 1153.) The search condition imposed in this case is limited and
sufficiently tailored to meet the legitimate purpose for which it was imposed.
                                  Disposition
      The judgment is affirmed.


                                            POLLAK, P. J.

WE CONCUR:

STREETER, J.
BROWN, J.




                                       11